Name: 80/664/EEC: Council Decision of 18 June 1980 replacing two members of the Committee of the European Social Fund
 Type: Decision
 Subject Matter: nan
 Date Published: 1980-07-14

 Avis juridique important|31980D066480/664/EEC: Council Decision of 18 June 1980 replacing two members of the Committee of the European Social Fund Official Journal L 180 , 14/07/1980 P. 0029++++COUNCIL DECISION OF 18 JUNE 1980 REPLACING TWO MEMBERS OF THE COMMITTEE OF THE EUROPEAN SOCIAL FUND ( 80/664/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 2396/71 ON THE EUROPEAN SOCIAL FUND ( 1 ) , HAVING REGARD TO THE RULES OF THE COMMITTEE OF THE EUROPEAN SOCIAL FUND ( 2 ) , AS AMENDED BY THE COUNCIL DECISION OF 9 APRIL 1968 ( 3 ) , AND IN PARTICULAR ARTICLE 7 THEREOF , HAVING REGARD TO THE COUNCIL DECISION OF 17 APRIL 1978 APPOINTING MEMBERS AND ALTERNATE MEMBERS OF THE COMMITTEE OF THE EUROPEAN SOCIAL FUND FOR THE PERIOD ENDING 16 APRIL 1980 , WHEREAS TWO SEATS AS MEMBERS OF THE ABOVEMENTIONED COMMITTEE IN THE GOVERNMENT REPRESENTATIVES CATEGORY HAVE FALLEN VACANT FOLLOWING THE RESIGNATION OF MR O'RIORDAN AND MR HODGKINS OF WHICH THE COUNCIL WAS INFORMED ON 5 JUNE 1980 ; WHEREAS THE TERM OF OFFICE OF MEMBERS OF THIS COMMITTEE WILL CONTINUE UNTIL THE COUNCIL HAS RENEWED THE COMMITTEE ; HAVING REGARD TO THE NOMINATIONS SUBMITTED ON 5 JUNE 1980 , HAS DECIDED AS FOLLOWS : SOLE ARTICLE MR . P . LEONARD AND MR . W . R . B . ROBINSON ARE HEREBY APPOINTED MEMBERS OF THE COMMITTEE OF THE EUROPEAN SOCIAL FUND IN PLACE OF MR O'RIORDAN AND MR HODGKINS UNTIL SUCH TIME AS THE COMMITTEE IS RENEWED . DONE AT LUXEMBOURG , 18 JUNE 1980 . FOR THE COUNCIL THE PRESIDENT C . FRACANZANI ( 1 ) OJ NO L 249 , 10 . 11 . 1971 , P . 54 . ( 2 ) OJ NO 56 , 31 . 8 . 1960 , P . 1201/60 . ( 3 ) OJ NO L 91 , 12 . 4 . 1968 , P . 25 .